DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  As per the remarks of 09/17/2020, no claims have been amended; claims 1-9 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. This application currently names joint inventors. In 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 8, 547, 058) in view of Partovi et al. (US 2009/0096413) (Hereinafter, Partovi).
            With respect to claims 1 and 7, Tabata et al. (hereinafter, Tabata) discloses a wireless charger (Figs. 1-5), comprising a front shell (Fig. 1, 525) and a rear shell (Fig.1, 526), wherein the front shell comprises a plane (Fig. 1, 521) and a step seat arranged under the plane, in which a smart phone can be placed to be charged (See reproduced mobile phone drawing in the above Fig. 5); 

    PNG
    media_image1.png
    670
    910
    media_image1.png
    Greyscale

an electromagnetic induction charging device is arranged between the front shell and the rear shell (See Fig. 1, “Electromagnetic induction” above) and comprises a magnetic (Fig. 1, inductions coils 11a and 11b).
 
    PNG
    media_image2.png
    645
    927
    media_image2.png
    Greyscale

       	TABATA, however, does not expressly disclose a cooling fan with an air duct. 
Partovi, on the other hand, discloses a cooling fan device an air duct to dissipate heat (see Para. # 0159 and 0487).
 	TABATA and Partovi are analogous art because they are from the same field of endeavor namely inductive charging for portable device.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a fan or cooling system to the Non-contact charging module of TABATA in view of the teachings of Partovi. The motivation for doing so would have been obvious in view of the teachings of Partovi that providing a cooling system, such as a fan or fine, to facilitate heat removal so that the life of the device can be increased (Col. # 00487).
With respect to claim 2, the combined references disclose the wireless charger as described above, wherein Partovi further discloses a main circuit board and/or a secondary circuit board are further arranged inside the front shell and the rear shell, thus constituting a circuit system of the wireless charger (Para. # 0248).
With respect to claims 3 and 5, the combined references disclose the wireless charger as described above, wherein Partovi further that the circuit system comprises: a power management circuit, a noise reduction filter circuit, a charger power supply circuit, a resonance circuit, an electromagnetic induction coil, a detection circuit and a control circuit, wherein the power management circuit is connected to the noise reduction filter circuit and the charger power supply circuit, and performs noise reduction and filtering on the charger power supply circuit and finally supplies power to the resonance circuit; the charger power supply circuit is connected to the resonance circuit and the resonance circuit is connected to the electromagnetic induction coil, wherein the resonance circuit supplies power to the electromagnetic induction coil (see 0167, 0173; and see also description of Tabata’s figure 1 and 5).
With respect to claims 4 and 6, the combined references disclose the wireless charger as described above, wherein Partovi further discloses the resonance circuit comprises: an MOS transistor and a resonant capacitor, wherein the power supply is connected to the MOS transistor, wherein an MCU processor emits a high frequency signal to control the ON/OFF of the MOS transistor through a high-frequency drive circuit, resulting in a high-frequency signal into the resonant capacitor, which uses the characteristics of rapidly charging and discharging of a capacitor and provides an oscillation frequency to the magnetic induction coil at the rear end of the capacitor, so as (Para. # 0093, 0117 and 0129).
With respect to claims 8 and 9, the combined references disclose the wireless charger as described above, wherein Partovi further discloses wherein the power management circuit specifically comprises: a power management circuit, comprising two QC2.0 9V protocol outputs, one of which is a voltage reduction and stabilization circuit reducing from 9V to 5V, while the other is a voltage division detection circuit: wherein the QC2.0 9V protocols activate the adapter compatible with QC2.0 protocol or above by controlling D- and D + output detection signals through the MCU so that the adapter outputs 9V voltage; and the voltage reduction circuit stabilizes the input power to be 5V to provide power supply to the MCU/fan/LED through a K7412 voltage reduction IC, wherein the voltage division detection circuit uses a voltage divider resistor to divide the input voltage into an MCU-detectable voltage to judge whether the input voltage is normal (See Para. # 0174 for voltage level 5v; para. # 320).
Response to Arguments
Applicant's arguments filed in the remarks of 09/17/2020 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action and reply to argument below).
Applicant argues that TABATA is silent about heat dissipation of the charger. Partovi is also silence to heat dissipation. 
Examiner admittedly described in the last office action that TABATA, the primary reference, does not expressly disclose a cooling fan with an air duct for heat removal. Therefore used the second reference, Partovi, to address cooling fan device/air duct to 
It is also important to consider the combined references when applicant argues against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that both TABATA and Partovi fail to disclose the features such as "a sealing device configured to seal the air duct and the cooling fan together and an air duct; the front shell is provided with a ring of cooling holes, and air will enter from the cooling3 of 5 Attorney Docket No.: 001055P81holes to increase air flow when the cooling fan works, etc.
In response to applicant's argument that both Tabata and Partovi fail to disclose the features such as "a sealing device configured to seal the air duct and the cooling fan 3 of 5 Attorney Docket No.: 001055P81holes to increase air flow when the cooling fan works, etc. the combined references of Tabata and Partovi describes as disclosed in the above office action, further the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Therefore applicant’s argument as replied above, is not found persuasive, hence the rejections are maintained. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is 
(571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/YALKEW FANTU/
Primary Examiner, Art Unit 2859